An a negligence action to recover damages for personal injury, Thomas V. Kingham, attorney for the defendants Von Der Linn and Rigts, appeals from an order of the Supreme Court, Kings County, dated April 11, 1963, which denied his motion for leave to withdraw as attorney for the defendant Rigts. Order reversed, without costs; and motion granted without prejudice to any claims which may arise among the defendant Rigts, attorney Kingham, the defendant Virginia Von Der Linn and her insurer (the General Accident Pire and Life Assurance Corp., Ltd.). An attorney who, as here, has been provided by an insurer to defend an action on behalf of both its insured and the driver of the insured’s vehicle (the defendants Von Der Linn and Rigts, respectively), is entitled to withdraw from further participation in the action as attorney for the driver when undisputed proof has been submitted showing that the latter had demanded money in payment for his pretrial testimony; that he had refused to testify when his money demand was not met; and that as a consequence of his default in appearing for the pretrial examination his answer was struck out by the court. Such conduct on the part of the driver is evidence not only of a conflict of interest between him and the insured but constitutes good cause per se for termination of the attorney-client relationship between the attorney and the driver. Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.